            Case 6:16-cv-01354-JAR Document 30 Filed 06/19/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 CLARISSA J. S.,

               Plaintiff,

               v.                                          Case No. 16-CV-1354-JAR

 ANDREW SAUL, COMMISIONER OF
 SOCIAL SECURITY,

               Defendant.


                                 MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s Motion for Approval of Attorney Fees

(Doc. 27), which seeks attorney’s fees pursuant to 42 U.S.C. § 406(b)(1) in the amount of

$18,624.25. The motion is fully briefed, and the Court is prepared to rule. For the reasons stated

below, the Court grants Plaintiff’s motion, awards $18,624.25 in reasonable attorney’s fees, and

orders Plaintiff’s counsel to refund to Plaintiff the smaller fee amount ($7,500) that he received

under the Equal Access to Justice Act (“EAJA”) after he receives his attorney’s fees.

I.     Background

       Plaintiff hired counsel to prosecute her claim for social security benefits in January 2016.

They entered into a contingent-fee agreement for 25% of all retroactive benefits.1 On September

13, 2016, Plaintiff filed a Complaint in this Court appealing the administrative decision denying

her disability benefits.2 On August 10, 2017, this Court reversed the decision of the




       1
           Doc. 28-3.
       2
           Doc. 1.
              Case 6:16-cv-01354-JAR Document 30 Filed 06/19/20 Page 2 of 4




Commissioner and remanded the case to the Administrative Law Judge.3 On November 27,

2017, this Court approved an order for attorney’s fees under the EAJA in the amount of $7,500.4

         On remand, the Commissioner awarded Plaintiff total retroactive benefits of $98,497 and

withheld twenty-five percent, $24,624.25. This amount was reduced by $6,000 due to Plaintiff’s

hearing level representative’s fee. Thus, the total amount of funds available is $18,624.25.5

         Plaintiff’s counsel now seeks attorney’s fees. He provides an affidavit in which he states

that he did not receive a Notice of the Award when it was issued and only recently became aware

of the retroactive benefit award on May 5, 2020.6 On that date, the Social Security

Administration (“SSA”) sent Plaintiff’s counsel a letter stating that it was continuing to hold

$18,624.25, representing 25% of Plaintiff’s past-due benefits award minus $6,000 it had already

paid the hearing level representative.7 Defendant takes no position on counsel’s fee request but

defers to the Court’s discretion on the reasonableness of the award.8

II.      Legal Standard

         Title 42 U.S.C. § 406(b)(1)(A) provides that “[w]henever a court renders a judgment

favorable to a claimant . . . the court may determine and allow as part of its judgment a

reasonable [attorney] fee . . . not in excess of 25 percent of the total of the past-due benefits.”9



         3
             Docs. 21, 22.
         4
             Doc. 26.
         5
             The $7,500 in EAJA fees has not been paid out yet.
         6
             Doc. 28-1.
         7
             Doc. 28-2.
         8
             Doc. 29.
         9
           “The [SSA] deals with the administrative and judicial review stages discretely: § 406(a) governs fees for
representation in administrative proceedings; § 406(b) controls fees for representation in court.” McGraw v.
Barnhart, 450 F.3d 493, 498 (10th Cir. 2006) (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)). “Under
the SSA scheme, each authority sets fees for the work done before it; thus, the court does not make fee awards for
work at the agency level, and the Commissioner does not make fee awards for work done before the court.” Id.
(citations omitted).




                                                          2
              Case 6:16-cv-01354-JAR Document 30 Filed 06/19/20 Page 3 of 4




This provision allows the Court to award attorney fees in conjunction with a remand for further

proceedings where a plaintiff eventually is awarded past-due benefits.10 The amount of a fee

award under § 406(b) is committed to the Court’s sound discretion.11

         In determining whether a contingent-fee agreement produces reasonable results or

whether the fee award should be reduced, the Supreme Court has directed courts to consider

several factors, specifically: (1) the character of the representation and whether the results it

achieved were substandard; (2) whether the attorney was responsible for delay that caused

benefits to accrue during the pendency of the case; and (3) whether the benefits awarded are

large in comparison to the amount of time counsel spent on the case.12 The Supreme Court noted

that “the comparison of amount of benefits to time spent might be aided by submission of

plaintiff’s attorney’s billing record and normal hourly billing rate.”13 “If counsel is awarded fees

under both the EAJA and the SSA, counsel must refund the smaller amount to the claimant.”14

III.     Discussion

         Applying the factors described above, the Court concludes that the requested fee of

$18,624.25 is reasonable. Counsel achieved a favorable result and was not responsible for any

delay in the case. Plaintiff received an award of $98,497. Counsel seeks attorney’s fees in the

amount of $18,624.25 which represents 25% ($24,624.25) of the past due benefits minus the

$6,000 already paid to Plaintiff’s representative at the hearing level. Plaintiff’s counsel,


         10
              Id. at 503.
         11
           Id. at 505 (citation omitted); see also Gordon v. Astrue, 361 F. App’x 933, 934 (10th Cir. 2010)
(explaining that “a district court enjoys considerable discretion in the setting of a fee award for work done before
it”).
         12
              Gisbrecht, 535 U.S. at 808 (citations omitted).
         13
           Robbins v. Barnhart, No. 04-1174-MLB, 2007 WL 675654, at *2 (D. Kan. Feb. 28, 2007) (citing
Gisbrecht, 535 U.S. at 808).
        14
           McGraw, 450 F.3d at 497–98 (first citing Gisbrecht, 535 U.S. at 796; then citing Weakley v. Bowen, 803
F.2d 575, 580 (10th Cir. 1986)).




                                                                3
           Case 6:16-cv-01354-JAR Document 30 Filed 06/19/20 Page 4 of 4




however, shall refund $7,500 (the EAJA award) from the $18,624.25 paid out to Plaintiff. Thus,

Plaintiff’s counsel will net $11,124.25 in attorney’s fees. Counsel spent 43.95 hours

representing Plaintiff. Thus, the hourly rate equals $253.11 per hour.15 In sum, the Court finds

the attorney’s fee request reasonable, and the Court grants Plaintiff’s motion.

        IT IS THEREFORE ORDERED BY THE COURT THAT Plaintiff’s Motion for

Approval of Attorney Fees (Doc. 27) is granted. Plaintiff’s attorney, David H.M. Gray, is

entitled to $18,624.25 in attorney’s fees. From that amount, Plaintiff’s counsel shall refund

$7,500, the amount of the smaller EAJA award, to Plaintiff. The Commissioner shall pay the

fees from the amount which he is withholding from Plaintiff’s past-due benefits. The

Commissioner shall pay the remainder of the withheld benefits to Plaintiff.

        IT IS SO ORDERED.

        Dated: June 19, 2020

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




          15
             See Williams v. Berryhill, No. 15-1255-SAC, 2018 WL 3609753, at *1 (D. Kan. July 27, 2018)
(collecting cases approving fee awards as reasonable with hourly rates ranging from $258.63 to $432.02)




                                                       4
